                                                                           nlFQM'SOF#ICEU-S DIST.X URT
                                                                                  AJROFI
                                                                                      AN OKE,VA
                                                                                       LED
                       1Y THE UNIYED STATESDISTRICT COURT
                      FO R TH E W ESTERN D ISTR ICT O F V IRGIN IA               MA2 18 2222
                                  ROAN OKE DFVISION
                                                                             BK
                                                                              ï1DEPUW
                                                                                 e.nCLERcœMn'
DERRIKE ETHAN W ALKER,

       Plainti/                                    CivilActionNo.7:18CV00519
                                                   M EM OM NDUM OPINION

LA N D ON K YLE JOHN SON ,etal.,                   By:Ilon.GlenE.Conrad
                                                   SeniorUnited StatesDistrictJudge
       Defendants.

       Denike Ethan W alkerfiled thl
                                   ksaction tmder42 U .
                                                         S.C.j 1983 and Virginia1aw against
Landon Kyle Johnson,Chadwick W ayne Custer,and otherllnknown defendants. Johnson and

Custerhavemoved forsllmma/ jùdgment. The motion hasbeen fully briefed,and the court
heard oral argtlment on the motion on M arch 10,2020. Forthe reasons set forth below,the

m otion willbeg'
               ranted in partand denied in part.

                                    FactualBackeround

       The following facts are either undisputed or presented in the light m ost favorable to

W alker. SeeAnderson v.Liberty Lobby.Inc.,477U.S.242,255(1986)(d&Theevidenceofthe
nonmovantistobebelieved,andalljustifiableinferencesaretobedrawninhisfavor(whenruling
onamotionforsummaryjudgmentq.').
       Theeventsgiving risetothisactionwere setinm otion by avehiclestop onthem orning of

April29,2016,ata gas station in B otetourtCotm ty,Virginia. A tthattim e,Johnson atld Custer

workedfortheBotetourtCountySheriY sOfsce(<%CSO'')asnarcoticsinvestigators. Jolmson
and Custer,along with oneotherofscer,David Dillow,were the sole m embersofthe narcotics

departm ent. Jolm son D ep.33,ECF N o.44-3.
         The stop involved two vehicles,one ofwlzich was driven by W alker. The othervehicle

wasddven by KyleBushong. Therecord containscoM icting inform ation regardingwhatledto

thestop in thefirstinstance. A ccording toawritten narrativeprepared by Jolmson afterthestop,

Johnson decidedto follow Bushong'svehicletothegasstation afterçtthe driverand thepassenger

began toturn andlook back atElohnson's)vehiclemultipletimes.'' P1.'sEx.2,ECF No.44-2.
Duling hisdeposition,however,Johnson testifed thatheGGsaw agentlem an and itlooked likehe

wasrollingsomethinginthefrontsèat,so(Jolmsonqfollowedthatvehicle.'' JolmsonDep.44.
         Custer,who was traveling nearby in a separate patrolvehicle,also followed Bushong's

vehicleto the gasstation. Accordiflgto awritten narrativeprepared by Custerafterthe stop,he

and Johnson GGwatched a white male exitared in colorChevroletand approach a green in color
     .




SubaruOutbackwhich wasparked on theNorthern m ostpartoftheparking lot.'' P1.'sEx.6,ECF

N o.44-6. lç-f'
              he white'm ale lateridentified as ...Bushong handed the white male in the driver

seatoftheSubaruOutbacklateridentifiedas...W alkerasllm ofmoney.''l JIJ.
                                                                      S Afterobserving
                                                                                    -.




theexchangeofmoney,Johnson and Custerapproachedthevehiclesandidentisedthem selvesas

law enforcementoffkers. Ld=.;seealsoP1.'sEx.2. Atthatpoint,JohnsonandCusterconfirmed
thatW alkerwasdrivingtheSubaru(V tbackandthathewasaccompaniedinhisvehiclebyLogan
Perdue. P1.'sExs.2 & 6. Custerknew Perdue 9om previousencotmters,and Johnson claimed
tobeawarethatbothPerdueand W alkermay beinvolved in illegaldnzg activity.z P1.'sExs.2 &

6. Custerreported thàtççperdue had ntuneroustrack m arks on hisarms and seemed lethargic,''


         !The written reportsand transcriptsintherecord contain varioustypographicalerrors. The courtquotés
9om therepodsandtranscriptsaswritten,ratherthanenteringççEsicq''aftereacherror.
       2Duringhisdeposition,JolmsontestifedthathewasnotpersonallyEtawareof'W alkerpriortothestop.even
thoughhesuggested othenvise in hiswrittennarrative. Jolmson Dep.48-49. JohnsoninsteadindicatedthatCuster
hadpreviously d'dealtwith (Walker)criminally,''andhad reported thatWalkerwasasldrug dealen''Id. Custer,
however,testifiedtothecoritrary. SeeCusterDep.64,EPFNo.44-7C1knew theboythatwaswith(Walker)butI
didn't...know' (W alker)beforethat....I.
                                       willbehonestwithyou. Idon'tthinkIevenknew ofhim.'').
andthatCusterçfcouldalsosmelltheodorofbtu'
                                         ntmarijuanacomingfrom (W alker's)vehicle.''
P1.'sEx.6. W hen Custeradvised W alkerand Perduethatthe oflicersw erethere to speak with

them regardingtçsuspiciousactivitywhichlookedlikeEaqdrugtransactioh,''W alkerinformedthe
officersthathehadjubtcollectedrentmoneyfrom Bushonj. J-
                                                      IJ.S
       Johnson decided tö callCody Nöakes,a canine handler with the BCSO,forassistance.

Pl.'s Ex.2. Noakes anived shortly thereafter with a drug-detection dog. According to the

written nanétivethatNoakesprepared following the stop,Johnson and Custerasked Noakesto

have the dog perform an externalsniffofboth vellicles. Pl.'s Ex.9,ECF No.44-9. The dog

alerted to thepresence ofclnlgsin Bushong'jvehicleand itwassearched by the officers. JZ
However,theoffkersonlyfoundaglassdevicethathadbeenusedtosmokemarijuana. J.
                                                                         Z The
tloj alào aleited tcithe presehde'ofdrugsin W alker's vehicle  .   Id. The'ofscers searched

W alker'svehicleandlocatedtwo çlbagsofsuspectedmethnmphetnmine.'' J#=.
                                                                     ;seealsoP1.'sEx.
8,ECF No.44-8. Additionally,aclearbag containingwhatappeared to be cocainewasfotmd in

W alker'sbackpocket. Pl.'sExs.2& 8;seealsoW alkerDep.33,63(ackhowledgingthatdrtzgs
werelocatedinhiscarandinhispocket).
       Aftersearclnirig W alker'svehicle'
                                        mzdhisperson,Jolm son and Custerallegedlytold W alker

thatthey hadbeen Eçwatching''him ,hisfnm ily,andtheirhouse. W alkerDep.44. W alkerandhis

wife,OliviaBroFn(tsolivia''),wereexpectingtheirsecondchild,andWalkerfearedthathewo'uid
                                             '' .
  .
                     <               '
                                 .

losehisfnmily ifheWenttojéil. .1d.at46. Jöhnson and Custeragreedto ûçhelp''W alkerifhe
                                         '
   .                                         '
                     .

would work f6rthem asaconfdensialinform ant. 1d.

       On M ay 4,2016,W alkersigned a cooperation agreem entwith the BCSO. P1.'sEx.13,

Ecf'No.44-13. W alkeragreed to work asa confidentialinformantin hopesthatthe oflkers
Glw ould keep theirprôm ise ofno charges''arising from the stop atthegasstation. W alkerDep.


                                                    3
73. ThecooperationagreementexpresslyprovidedthatSsany cooperaiion giventotheBotetourt

County Sheriffs Office (wouldj be brought to the attention of the Botetourt Cotmty
Comm onwealth's Attorney's Office.'' P1.'s Ex.13. W alker was tthandled''as a confidential

informantbycuster. Pl.'sEx.30,/CFNO.44-30.
         On M ay4 and5,2016,W alkerengaged in tmdercoverdrug transactionswith an individual
                              '   '

underihvestigation by the BCSO,who wassubsequéntly charged and r ested. SeeP1.'sEx.14,

ECF N o.44-14;Pl.'sEx.15,ECF No.44-15. Although W alker'scoopiration proved beneficial
                  .




to the BCSO,hisstintasaconfidentialinform antwasshort-lived. On M ay 11,2016,W alker's

probation offker in M ontgom ery County,Virgihia,Carlie Cutright,advised CusterthatW alker

wasno longeipennitted to work asa confidentialinform antsincehe Gthad admitted on thatdate
'
     j                                                          .

thatheused (dnlgsq...whiledoing.atransaction asaconfdentialinfoimant.'' CutrikhtDep.
17-18,ECF N o.44-17.

         On July 21,2016,W alkerreportedto Cutright'softke andtestedpositiveforcontrolled
substances. JZ at16. Thatsameday,hewastaken into custody forviolating thetermsofllis
probationinM ontgomery County. LIJ.at17.
         On July25,2016,aprosecutibn reportpreparedby CusterwassenttotheBotetourtCounty

Comm onwealth'àAttom ey pertaining to the April29,2016 stop. Pl.'s Ex.9,ECF N o.44-9;
P1.'sEx.51,ECF No'.44-51. Thereportaccused W alkerofpossessing with intentto diqtributea

ScheduleIor11controlled bubstance. P1,'sEx.9. Theprosecution reportwasaccompanied by
an incidentreportpreparbd by Custer,and confidential supplem ents drafted by Custer,Jolm son,

and Noakes. J-i. Although prosecution reportsin drug casesare typically prepared afterthe
BCSO receives the results oflaboratory testing,the resultsin W alker'scase did notconie back




                                             4
tmtilSeptem ber2,2016,afterthe prosecution reporthad already been submitted.3 See Dillow

Dep. 15,ECF No.44-22 (afllrmiilg that a certiscate of analysis is ççtypically part of the
prosecution repozf);see also Pl.'sEx.24,ECF No.44-24. Theprosecution reportmade no
mention ofthe assistancethatW alkerhad provided wilileworkingasa confidentialintbrm ant.

        OnJuly28,20161whileW alkerwasstillincarcerated,JohnsonandCusterarranged fora

consdentialinformantto purchasemadjuanaf'
                                        rom Olivia atthehouse whereshe,W alker,and
their yotmg daughter resided. P1.'s Ex.20,ECF No.44-20. The controlled plzrchase was

monitoredthroughtheuseofadigitalrecorderandaudio-visualequipment. JZ Accordingtoa
written reportprepared following thetransaction,the controlled purchase wasm ade in âontthe

couple'scilild. J#=. Oliviaretrievedthemarijuanafrom asafeinthebasement,andused asetof
digital scales to weigh'the am otmt requested by the confidential informmlt. Id. After the

confidentialintbrmantpaidforthemadjuana,Oliviaadvisedhim çlthatifheneededmoreto gjlust
stopby.'' Id.(internat'qttotation marksomitted). lo.hnson.andèu
                                                             ' jter
                                                                  :kniw atthe,timeofthe
controlledpurchasethatW alkerwasinjail. JohnsonDep.99.
        Later that evening,Johnson applied for and obtained a warrailtto search W alker and

Olivia'shouse formarijuanaand associated items. P1.'sEx.19,ECF No.44-19. The search
wm-
  rantwas executed that sam e nightby Johnson,Custer,and other 1aw enforcem entofscers.
                   '
         :

The ofscers'fotmd $1,100.00 ih'currency,marijuana and othersubstandes,two sets öfdigital
scales,andotherdnlgparaphemalia. JJ.S




        3Laboratorytestingrevealed thatonebagretrieveddlzringthevehiclestopcontained 1.  310pamsofpowder
thatwasfotmdto contain cocaine,and anotherbag contained lessth% 1gram ofmaterialthatwasfotmdto contain
m ethamphetam in'e. A thirdbag contained aStsubstancethatmay besubstantially similartothechemicalstructureof
acontrolledsubstance.'' P1.'sEx.24,ECF N o.44-24.
                                                    5
                                                    ,
      On August1,2016,a grandjury in theCircuitCourtofBotetourtCotmty rettumed an
indictmentagainstW alkerbased on the evidence seized dm ing the kehicle stop. Defs.'Ex.5,

ECF No.34-5. The indictmentallegedthat,on oraboutApril29,2016,W alkerçtdid llnlawfully
 .         '             .           '.




and feloniously manufacture,sell,give,distribute,orpossesswith theintentto m mm facttlre,sell,

give ordistribute a controlled substance,listed asa Scheduletor11contolled substance,''in

violation ofVirginiaCode j 18.2-248. J.
                                      4.a According to theindictment,Custerwasthe only
withesswhotestisedbeforethegrandjury. JZ
      OnAugust2,2016,Johnson and Custerconducted arecorded interview ofW alker. Defs.'

Ex.6,ECF No.34-6. Duringthe interview,they discussed whatwasfound during thesearch of

W alker and Olivia's house. Johnson emphasized that if W alker,who was stillincarcerated,

dezlied responsibility f:rthednlgsfound duiingthesearch,then Olikia could beheld responsible:

               Butnow you'vebroughtyourwife into itand a11the stuffthatw e
               found that'sboth ofy'allshouse. Okay? SI?theissueif,ifyou're
               going to say it'snotm inç,it'snotmine,it'snotminethén it';you
               andit'sOlivia. And a11thesechargesareequally on herjustlike
               they're on you.

td.at3. lnresponse,W alkeremphasizedthathewasCtnotgoingto 1et(Oliviaq...godown for
anything.'' Id. Likewise,when Custersuggèsted thatOlivia wasalso Glon thehook''W alker
adviàed CusteràndJohnsonthathewouldlçdo anytlzing forhen'' J.Z at9. They discussed the
possibilityofOliviaworkingto Ethelp''the ofscerswith theinform ation thatW alkerhadprovided

regarding other individuals. ld. Atthattim e,Olivia waspregnantwith hersecond cllild with

W alkei.

      bnAugust4,2016,OliviaSignedacooperation agreementwiththeBCSO. Pl.'sEx.29,
                .    )
                     '           .                                 '
ECF No.44-29. Johndon serked'a'
                              sOlivia'sprim ary contactorçlhandlér.'' D efs.'Ex.7,ECF No.
34-7. Olivia ultim ately conducsed five drug transactionsasacoo dentialinformant. Thefirst
transaction wasconductçd on August4,2016,andthe lastwasconducted on September2,2016.

P1.'.
    sEx.58,ECFNo.k4-58;P1.'sEx.59,ECF N o.44-59. Two ofthe conkolled transactions
                                            .



wereconducted atOlivia'shouse,including onethattook placeonAugust15,2016. P1.'sEx.34,

ECF No.44-34. Although m ale narcoticsofficerswith theBCSO were notallowed to be alone
with femaleconfidentialinform antstmlessthey werebeing observed by anotherofscer,Johnson

wasle'
     ftalonew1t13Olivia on atleastoneoccasion,afterCusterdropped Johnson offatOlivia's

house. J#J.;Jolm M andevilleDep.57-58,ECFNo.44-21;CusterDep.123-24,ECFNo.44-7.
       ItistmdisputedthatJohnson and Oliviabecnm erom mltically involved afterOlivia began

working as a confidential intbnnant. Johnson testifed that he'and Olivia frst had sex in

Septemberof2016,while they were atW alkerand Olivia'shouse. Jolmson Dep.76,ECF N o.

44-3. OtherevidencesuggeststhatJohnson and Olivia'sromantic relationship began in August

ofthatyear. Johnson's cellphone records revealthathe and Olivia called each otherover 90
   r
   .            ..   T   .   .   ..,   'à   .                 .'            .   1   '

timesduring the m onth ofAugust. Pl.'s Ex.57,ECF N o.44-57. Thatsame m onth,Johnson

ireated aspécialFacebook accountto us8forcommunicating with Olivia. P1.'sEx.35,ECFN o.

44-35. Johnson and OliviaexchangedFaqebook messagesinwhichJohnsonreferredtoOliviaas
çEbeautif'ul'dand Olivia indicatedthatshewished thatJohnson could Sscome oven'' Id. Johnson

also accompanied Olivia to an August19,2016 m eeting atthe BotetourtCounty Departm entof

SocialServices(:çDSS''),afterOlivlawasinvestigated asaresùltofselling drugsin frontofher
daughter. Pl.'sEx.33,ECF'
                        N O.44-33. Johnson advised theD SS representativethathehad$:no

concernfor(Olivia's)children...ortheirsafety.'' Id.
       Thaisnw e month,Jolmson started listening to recorded phone callsbetween W alkerand

OliviawhileW àlkerwésstillincarcerated. Johnson Dep.104. Although Johnson testifiedthat




                                                7
Custeralso listened to the couple's phone calls,Id.at 105,Custerindicated thatthe recordings

were reqtlested by Johnson. CusterDep.106.

         On Octobçr 20, 2016, W alker entered into a written plea agreement with the

Com monwealth, pursuant to which W alker agreed to çtplead guilty and be fotmd guilty of

possession with intepttodiytributeascheduleIor11controlledsubstance.'' Defs.'Ex.9,ECF No.

34-9.'ln exchange,the Com monwealth agreedthatW alkerwouldbetssentenced to 5 yearsin the

penitentiary,suspendedafter1year6monthstoserve.'' Li W alkertestifedthatheonlyagreed
to sign theplea agreementafterthe Comm onwealth'sAttorney assured hisdefense attorney that

therewoulè beno additionalindictmentsagainstW alkerorOlivia. W alkerDep.83,ECF No.
44-1. Atthe time ofhisguilty plea,W alkerwaslmaware ofOlivia's affairwith Jolmson. Itis

tmdisputedthatneitherJohnsonnorCusterdisclosed therelationsMp totheprosecutororW alker's

defénse attom ey.

         OnNovemberï0,2016,lesjthanonemonthafterW alkerpledguiltytothechargearising
froin thevehicle stop,Olivia gave birth totheirsecond child. According to W alker's evidencè,

JohnsoriWas atthe hospital,with Olivia when the baby was bom . See P1.'s Ex.44,ECF No.

44-44.
                                                                              '
                         .

         Thatsam eday,thednzgsseized dudngthesearch ofW alkerand Olivii'shousewere sent
to thestate 1@b fortysting. P1.'sEx.
                                  : 25,ECF N o.44-25;Pl.,sEx.26,ECF N o.44-26. Although

Of;crrswith theBCjO typically submitted arequestfor1abanalysisimmediately following the
seiztlreOfnarcotics,thatpractice wasnotcompliedwith aftérthe execution ofthe search wan'
                                                                                       ant

atW alkerand Olivia'shouse. CusterDep.at89-90.

         The felationslzip between Johnson mzd Olivia continued into 2017. Between August3,
                                                  '                     .
                                         ..

2016 and Jtme 5,2017,Jolmson com mllnlcated with Olivia using hiswork cellphone over900


                                              8
    times.
         ' P1.'sEx.57. InM arch of2017,OliviasfentthenightwithJohnsoninRichmond,while
.
    he was trakeling for work. Joimson Dep. 14-15. Dtlring the cotlrse of their relationship,

    Jolmson informed Olivia'smother,Robin Arnholt,thatW alkerwould be Gçgoing away fora ...
     .                     *            .

    long time''asaresultofççhisdnzg dealing and druj involvement'' ArnholtDep.12,ECF No.
    44'
      -5.

            ln Aprilof2017,while W allcerwas stillincarcerated,he sentOlivia an em ailinquidng
                                                .
                           .                ,
    aboutherrelationsEpwith Johnson. Defs.,Ex.16,ECF g
                                                     N.
                                                      o.50-1. When Olivarespondedthat
    therewasGtno fling''andthatshehaàS
                                 ,   dbeengoingtobedwiththekids,''Walkeradvisedherthathe
    badbeentoldthatJohnson'sSGcarwasatthehouàeovernight''4 JZ
            Of)Jlme5,2017,W alkerwasindicted in connection with the drugsfolmd during theJuly
                  '

    28,2016jearchofLisaizdolivia'shouse. P1.'sEx.46,ECFNo.44-46. Therecord revealsthat
    Custbrtesti/ed beforethegrandjury and thatJolmson wasalso pre'sent. J#=;seealso Johnson
    Dep.69. Although thesearch warrantwasissued afterOliviasold marijuanato a confidential
    inform ant,no charges were brought against Olivia. Instead,the origizial prosecution report

    prepared byCusteracçused W alkerofdistributingmadjuana. P1.'sEx.28,ECFNo.44-28. The
                                .




    reportwas later m odified to retlectthe charged offense of possession with intentto distribute

    marijuana,ratherthandistributionofmari
                                         jump. J#-. However,CusterhadRno idea''whomade
    that change. Custer Dep.86. Thè prosecution reportalso included a m odised version of a
    éonsdelitialnm-rativepreparèdbyCusterrelatebtothesearchofthehouse. P1.'sEx.28. Unlike
    an earlier version, w hich m ade no m ention of W alker, see P1.'s Ex. 27, ECF N o.44-27,the

    a
    'm ended version attributed responsibility to W alkerforthe item sseized from thehouse. Rather
                           '
                                        )

    thàn relaying W alker'sdesire to protectOlivia from being charged,Cuîterreported thatW alker


            4Jolmson acknowledgedathisdepositionthathewould drivehispatrolcarto W alkerandOlivia'shouseto
    seeOlivia. Johnson Dep.76.
                                                     9
Gistated''during the August2,2016 interview lithathiswifewasnotinvolved with thedistdbution

orpurchaseofanyoftheitemslocatedinsidethehousey''andthatitwasW alkerwhowasçGbuying
largequantitles'
               ofmarijuanaandselling/tradingthem insideoftheresidence.'' P1.'sEx.28.
       On June 9,2017,W alker'sm other,Susan Keith,wentto the BCSO and advised Sheriff

Ronald SprinklethatOliviawashavingan affairwith Johnson. Keith Dep.48,ECFNo.j4-11.
Sprinkleplaced Joimson on administrativeleavewhiletheallegation wasinvestigated. Sprinkle
                     .           .                         .

Dep.17,EUF No.50-2. OnJune 16,2017,Sprinkleterminatej Jolmson for,:carryyngonan
                                 .

inappropriate relationship with a Confidentiallztformant.,, Degs.,sx.1j,
                                                                       'Ecy ko.34-12.
Sprinkle determined that Johnson's Itunacceptable''actions ddviolategd) several (enumeratedj
policiesoftheBôtetourtCounty Shedff'sOfscePolicy and ProcedttresM anual.'' Id.

       On June 23,2017,the BotetourtCounty CircuitCourtappointed Rhonda Overstred to

representW alkerin corinection with thenew indictments. P1.'sEx.47,ECF No.44-47. OnJtme

27,2017,Ovirstreetfiled am otion f6rdiscovery,which wasg'
                                                        ranted on July 13,2017. P1.'sEx.

48,ECF No.44-48. On July 25,2017,thenew indictmentswerenolleprossed attherequestof

the Com m onw ea1th. P1.'s Ex.49,ECF N o.44-49.

       W alkerm aintâinsthathewasthreatened by aBCSO lieutenanton thesame day thatthe
charges were nolle prossed. According to W alker,the lieutenant overheard him talking to a

fem ale deputy aboutJolinson. W alkerDep.159. The lieutenantcalled W alkerE1a stupid dnlg

addictpieceofshit''claimedthatlohnsonhadbeen çGscrewing (W alker'sqwifesince (Jolmson)
wasinhighschool,''andsuggestedthatW alkerwouldbesubjecttoretaliationifhetookanyaction
againstJohnson. Id.at160.

       On O ctober 18,2017,Custer m et w ith other individuals regarding the m oney that w as

seized from W alkerand Olivia'shouse dudng theexecution ofthe search w arrant. P1.'sEx.64,
ECF No.44-64. Fivedayslater,themajority ofthemoneywasretmned toOlivia,ratherthan
W alker,eventhough hewastheonly onecharged asaresultofthesearch.s P1.'sEx.63,ECF No.

44-63.

         W alker was released f'
                               rom incarceration on August 22,2018. During his deposition,

W alkertestised thathewasawareofJolmson'saffairwith Oliviaby ltthesllmm erof2017,1'while

hewasstillincarcerated. W alkerDep.270. W alkertestified thathehad diffkulty sleeping and

eating after'lenrningabouttheaffair,which causedhim to loseweight. J.i. HewentStback on
m edicationbecauseofthennxiety,''andhereceived cotmseling services. Id.at217. W alkeralso

experiencedpanicattacksanddevelopedafearof1aw enforcement. J.1J.
                                                               Sat272.
                                         ProceduralH istoa

         On October22,2018,W alkerfiledthisactionagainstJohnson,Custer,andotherllnknown

defendants. InCbunt1,W alkerseekstoholdJolmson andCustèrliableunder42U.S.C.j1983
for'
   alleged violationsofhisdsrightto dueprocessoflaw''and hisGsrightto be 9eefrom jolice
harassmentand intimidation.'' Compl.! 76,ECF No.1. ln CountI1,W alkerclaimsthatthe
defendantsconspired to violate hisfederalconstitutionalrights. ln Cotmt111,W alker assertsa

claim forabuse ofprocesstmderVirginia1aw againstJohnson and Custer. ln CountIV,W alker

asse
   'rtsa state-law claim ofintentionalinziction ofem otionaldistressagainstJohnson.

        Followingthecompletionofdiscoveq ,JolmsonandCustermovedforsllmmaryjudgment.
ThecourtheldahearinjènthemotiononM arch 10,2020. Themotionhasbeenfullybriefedand
isripe forreview .




        5The BCSO retained theportion.
                                     ofthe fundsthatwasused during thecontrolled transaction thatoccurred
priortothesearch ofthehouse.
                                      Stàndard ofReview

       An award ofsummaryjudgmentisonly appropriatewhen therearenomaterialfactsin
dispute and the moving partiesare entitled tojudgmentasa matteroflaw. W ilson v.Prince
Geome'sCty.,893F.3'
                  d213,218(4thCir.2018)(citingFed.R.Civ.P.56(a)). Inconsidedng a
motion forsllmmaryjudgment,thecourtinustview therecord inthqlightmostfavorableto the
nonm oving party. Anderson,477 U.S.at2559Tolan v.Cotton,572 U.S.650,657 (2014). To

withstand a mlmmaryjudgmentmotion,thenonmovantmustproduce sufticientevidenéefrom
wllichareasonablejurycouldreturnaverdictinhisfavor. Anderson,477U .S.at248.
                                          Discds
                                              :
                                              2sion

       1.       Claim sunder y 1983

       ThecourtwillfirstaddressW alker'sclaims'under42U.S.C.j1983. tssection 1983...is
                            '                   '         '      '
            .

notan independentsot'l
                     '
                     fieofsubstantiverights,butsimplyavehicleforvindicatingpree'xistirk
constimtionaland statutoryl'ights.'' Safarv.Tingle,859 F.3d241,245 (4th Cir.2017)(citing
Grahalh v.Cormor,490 U.S.386,393-94 (1989)). The stattlte imposes civilliability on any
peràon who,acting ulider color of state law,deprives another person of rights and privileges
                    .




secuiedàytheConstitutionandlawsoftheUnitedStates. 42U.S.C.j1983. Accordingly,in
   '                                        .                                      .

apyactiontmderj1983,thecourtmustbeginitjanalysisbyidentifyingthepreciseconstitutional
orstatuto/ violationthatthedefendantsallegedlycommitted. Satk,859F.3d'at245.
       In thiscase,W alkercontendsthatJohnso'n and Custerviolated llisrightto dueprocessby

itfailginj)todiscloseandwithlholdingqfrom tlw prosecutorthefad thatJohnsonhaddevelopedan
intimate,romantic,and sexualrelationship with EW alker'sqwifeshortly afterthe search ofllis
residencç on July 28,2016.'5 P1.'qBr.Opp'n Sllmm .J.26,ECF No.44. Relying on Bradv v.

M àryland,373 U.S'
                 .83(1963),anditsprogeny,W alkerarguesthataçGlaw enforcementoffcer's
suppression ofevidence which is fayotable to the accused willviolate the Due Process Clause

when thatevidence ism atedalto eitherguiltorptmishm ent'' Id.at25. W alkerfurtherargues

thattheactionstaken againsthim Stsupporta claim forharassmenttmderj 1983,9'aswellasçça
claim forconspiraçyunderj1983.'5 Id.at37-38. Thecourtwilladdresseachclaim intllrn.
              D ue process under Bradv

       Johnson and Custerhavemoved forsl3mmaryjudgmenton theBrady-based dueprocess
claim on multiple grotmds. Among otherargum ents,the defendants contend thatthe claim is

barred by thedoctdne ofqualised immllnity. Forthefollowing reasons,the courtisconstrained

to agree.

       Asthe Suprem e Courtofthe Uzlited StateshasS%explained many tim es,''the doctrine of

qizaliûedimrriunity shieldsgoverninentoffcialsfrom liability jo long astheirconductçssdoesnot

violate clearly established statutory orconstimtidnalrightsofwllich a reasonableperson would
have kno'm A.'
             '' CityofEscondidov.Emmons,139 S.Ct.500,503(2019)(quotingKiselav.
Huahes,138 S.Ct.1148,1152 (201.j));seealso M ullenix v.Ltma,136 S.Ct.305,308 (2015)
(citingPearsonv.Callahr ,555U.S.123,231(2009:. CITOovercometllisshield,aplaintiffmust
demonstratithat:(1)thedefendantviolatedtheplaintiffsconstitutionalrights,and(2)therightin
question was clearly established atthe time ofthe alleged violation.'' 'Adnm sv.Ferguson,884

F.3d 219,226 (4th Cir.2017)(citingM ullezlix,136 S.Ct.at308);seealso Crousev.Town of
MoncksCorner,848F.3d.576,'583(4th Cir.2017)(citingAshcroftv.aluKidd,563U.S.731,735
(2011(9. An officialisentitledto qualified immunity ifeither'prong isnotsatisfied. Pearson,
555 U .S.at236,243-45.

       Thè Suprem e Courthas held that'lower courts are Gtpel-mit'
                                                                 ted to exercise their sotmd

discretion in deciding which ofthe two pröngs ofthe qualified imm unity analysis should be
adchzssedfirstinlightofthecircllmkancesintheparticularcaseathand.'' J#a.at236. TheCourt
has,ttrgèd lowercourts'to ûstltinkcarefullybeforeexpending çscarejudicialresources'joresolve'
                                                       7
diflk ult.and novelquestionsofconstitutiènàlorstatutory intep retation thatwillGhave no eflkct

ontheoutcomeofthecase.''' al-Kidd,563U.S.'
                                         at735 (quotingPearson,555U.S.at23* 37).
Therefore,addressingthesecond prong beforethefirstisespecially appropriatein caseswhereçça

courtwillratherquickly mld eajily decidethattherewasno violation ofùlearly established law .''

Pearson,555 U.S.at239. Because W alker's due process claim tmder Brady falls within this

category,thecourtwillproceed directly to thesecond prong.
         (Underthesecond prong, agovernm entbfficialisentitledto qualised im mlml
                                                                                .tyiftheright

atissue wasnotSçclearly established atthetime ofthechallenged conduct'' al-Kidd,563U.S.at
     .     . .        . . L.       '   .       .   .                          ,     '
735. TheSupremeCourthasexplainedtltatç&(a)rightisclearlyçstablishedohlyifitscontoursare
 '

sufnciently'cleazthat'
                     dareasonableofficialwouldunderstandthatwhatheisdolngvio'latesthat
          ; . .                    . .             '
right.,'i carrollv ca'rm an, 574 tj.s.'13,16 (2014)(quoting Anderson v.Ureiahtôn,483 U.S.
                      .




635, 640 (1987). tçln öther words,iexisting precedent musthave placed the statutory or
constittztionalquestionbeyond debate.''' Id.(quotingal-Kidd,563U.S.at741). çThisisnotto
saythatanoffcialactipn isprotected byqualified im mlznityunlesstheveryéction i;aquestion has

Previouklybeenhelbtmlawful,butltistosaythatinthelightofpre-existinglaw theunlawfulness
mustbeapparènt'' Anderson,483U.S.at640(citationsomitted). Thus,Gçifthereisalegitimate
question asto whether'
                     àn offcialis tonductconstitutesa constitutionalviolation, the oY cialis

entitledtoqualifedimmtmity.'' M artinv.St.M ary'sDep'tofSoc.Servs.,346F.3d502,505(4th
                  '                                              .
           ..                          .


Cir.2003)(intérnalquotation marksandcitatiunsomitted);seealso Francisv.Giacomelli,588
F*3d 1865196'
            44thCir,2009)(holdlngthatthedefendantwasentitledtoqualifedimmunitysince
                          .
                               '
                                           .



lshisactioéswerenotcleârlytmlaWfulwhenperformed'').
       Inthiscase,W alkercontendsthatJov sonandCusterviolatedhisrighttodueprocessçfby
withholding and concealing the fact that Johnson was having an intimate relationship with

(Walker'jqwifewhiletheywerefurtheljngandptlrsuingdiminalchargesagainstllim.'' P1.'sBr.
Opp'n Summ .J.39. Relying on Brady,which w:s decided by the Suprem e Courtin 1963,

W alkerm'
        guesthatçtltjhere isno question thatthe requirementthata 1aw enforcementofficer
disclose to the ptösecutor favorable l aterial infonnation was w ell established long before

Johnsdn'sand Custer'sim properactionsy''and thatsuch intbe ation should have been disclosed

çipriortohisguilty plea.'' Id.at39-40. Forthefollowingreasons,however,thecourtconcludes

thatexisting precedentdoesnotsupportW alkei'sargumentthathehad aclearly established right

to receive exculpatory orim peachmentevidencepriorto pleading guilty.

       If1Brady,the Supreme Courtheld thatthe prosecution'sfailure to diéclose evidence
favorableto an accused ççviolatesdueprocesswherethe evidence ism aterialeitherto guiltorto

plnishment,irrespectike ofthegoùd faith orbad faith oftheprosecùtion.'' 373 U .S.at87. The

Supreme Courthas sihce held that the duty encompasses impeachm ent evidence as well as

exculpatory evidence,Giclio v.Unhed States,405 U.S.150,154 (1972),and thatitincludes
evidencethatisttltlzown only to poliie investigatorsand notto theprosecuttm ''Kvlesv.W hitley,

514U.S.419,438(1995). çd-f'
                          heBradyright,howèver,isatrialright,''Wllich Gçexiststopreserve
.                     '                                               .


the fairnessofatrialverdictand to minimizethechance thatan innocent'
                                                                   person would be found

guiltp'' United Statesv.:M ôussaoui,591 F.3d 263,285 (4th Cir.2010). GGWhen adefendant
pleadsguilty,thoseconcemsarealmostcompletely eliminatedbecausehisguiltisadmitted.'' J#-.
Because W alkerpled guilty to thecharge arising from the vehicle stop and did notgo to tdalon

ahy ofthe chargesagainstilim,tàere wasno cle'arly established consiitutionalviolation under
Bradv. SeeUnited Statesv.Brown,576F.App'x 145,148(4th Cir.1014)(ççl-lere,becauseno
trialoccurred,Brownmaynotassertaconstitutionalviolatiom'')(citing M oussaoui,591F.3d at
285).
        To the extentthat the nondisclosed evidence of Johnson's relationship with Olivia is

considered impeachmentevidence,W alker'sBrady claim isforeclosed by the Suprem e Court's

decision in United Statesv.Rui'
                              z,536 U.S.622 (2002). ln Ruiz,the SttpremeCourtexplaiùed
thattherightto.receivetm aterialimpeacbmentevidenceis11arightthattheConstimtionprovidesas

partofitsbasic dfairtrial'guarantee,'''and thatwhen a defendantpleadsguilty,he SGforgoesnot

ohly a fairtdal,butalso otheraccompanying constitutionalguarantees.'' 536 U.S.at628.
                                                                                   -629.

TheCourtrejectedtheclaim thataguiltypleawasinvoluntary merely becausetheprosecution
failedto disclosem aterialimpeachm entinformation totheaccusedpriorto hispleaofguilty. Jd.
at629. The Courtconçluded thatçcthe Constitution doesn
                                                     'otrequirethe Governmentto disclose

m aterialimpeachm entevidencepriorto enteringapleaagreem entwith acrim inaldefendant.'' 1d.
                                               .




at 633. Thus,çtRuiz established that impeachm entmaterialneed only be disclosed for trial.''

Robertsonv.Lucas,736F.3d 606,621(6th Cir.2014).
        During thehearing on thependingm otion,W alkerarguedthattheevidenceatissuein this

çase was not'solely im pçachment evidence,but also exculpatory evidence,and therefore not

co'vered by the nlle setforth in Ruiz. The problem with tllisargtlment,atleastforpurposesof

qualised imm llnity,isthatitrem ainsSçunsettled ...whetherthereexistsaBrady rightto pre-plea

disclosure of exculpatory evidence.'' Dicks v.Bishop,No. 1:17-cv-03667,2019 U.S.Dist.

LEXIS216685,at*8(D.M d.Dec.17,2019). GTOdate,theSupremeCourthasnotaddressedthe
question of whether the Bradk right to exculpatorv information, in contrastto inzpeachm ent
information,mightbe extended to the guilty plea context'' M oussaoui,591 F.3d at286. And

thefourthcircuithasûçexplicitlydeclinedtodecidewhetherçtheprosecution'sfailuretodisclose
m aterialexculpatorvevidenceatthepleastagecould resultin an unknowingpleain certainnarrow

circumstances.''' United States v.Fisher,711 F.3d 460,472-73 (4th Cir.2013) (Agee,J.,
dissenting)(emphasisinoriginal)(quotingV oussaoui,591F.3dat286);seealsoDicks,2019U.S.
Dist.LEXIS 216685,at*8(notingthattheFourth CircuitGthasnotditermined whetherpre-plea
withholding of exculpatory Brady material'
                                         is a cognizable claim in federalhabeas review'').
Thus,whetherthe governm enthas a duty to disclose exculpatory evidence in the contextof a

guilty pleaisan Gtopen question''in thiscircuit. Dicks,2019 U.S.Dist.LEXIS 216685,at*9.

        M oreover, ççcase law from . ..other circuits does not afsrmatively establish that a

constitutionalviolation occurswhen (exculpatory)Bradymaterialisnotshared during theplea
bargainingprocess.'' Alvarezv.CitvofBrownsville,904F.3d382,394(5thCir.2018)(enbanc),
cert.denied,139S.Ct.2690(2019);seealsoRobertson,753F.3dat621(observingthattheissue
ofççwhetherRuizappliesto exculpatory Bradym aterial...hascausedsomedisagreem ent''am png

othercircuits). Although the Seventh,Ninth,and Tenth Circuitshave recognized thepossible
distinction between impeachm entand exculpatory evidence in the guilty plea context,theFifth

Circuithasçtrejectedthe...arplmentthat...impeachmentand exculpatozy evidenceshouldbe
treated differently,and thatexculpatory evidencemustbe ttuned overbeforethe entry ofaguilty

plea.'' Alvarez,904F.3dat392-93 (citationsomitted). Likewise,theFirstandSecondCircuits
i'also seem to have doubts abouta defendant's constim tionalentitlem entto exculpatory Brady

materialbeforeenteringa guiltyplem'' ld.at392 (citationsomitted). Thus,any rightW alker
m ay have had to receive exculpatoly evidence prior to pleading guilty w as Gtnot clearly

established.'' Robertson,753F.3dat621;seealsoZiglarv.Abbasi,137 S.Ct.1843,1868(2017)
(CçW henthecourtsaredividedon an issueso centTaltothecauseofaction alleged,areasonable
officiallacks'thenoticerequiredbeforeimposing liability.');Gatesv.Khokhar,884F.3d 1290,
1293(11th Cir.2018)(ççThatjudgesdisagreeaboutaconstitutionalissueisitselfevidencethata
rightisinsufticiently clearly established forpurposesofdenying qualised immtmity.'')(citing
Wilsonv.Layne,526U.S.603,61!(1999:.
       Forthese reasons,the courtconcludes thatW alker's Brady-based due process claim is

barred by the doctrineofqualifedimmunity. Accordingly,themotion forsummaryjudgment
willbe granted with respectto thisc1aim .6

       B.      H arassm ent

       Thecourtisalso constrained to concludethatJolmson and Custerare entitled to qualified

immtmityonthetEclaim forharassmentunderj 1983.'' P1.'sBr.inOpp'n37. W alkerdoesnot
cite,and, thecourtisunable find,anypublished decisionsfrom the Foul'th Circuitrecognizing an

independentclaim forpoliceharassment. SeeBookerv.S.C.Dep'tofCo1'
                                                               r.,855 F.3d 533,543

(4th Cir.2017) (explaining thatûtunpublished opinions ...cnnnotbe considered in deciding
whetherparticularconductviolatedclearlyestablished law forpurposesofadjudgingentitlement
toqualifedimmunitf'). Likewise,W alkerhasnotshownthatthepuportedrighttobefreefrom
police harassm ent w as çtclearly established based on general constitutional principles or a

consensusofpersuasivç authority''from othercircuits. Id.

       ln Am oldv.Truemper,833 F.Supp.678(N.D.111.1993),on which W alkerreliesin his
briefin opposition,thedistrictcourtagreed with the defendantsthattçpolice harassment,without

more,cnnnotform abasisfora j1983causeofaction.'' 833F.Supp.at682. Thedistlictcourt
citedtotheSixth Circuit'sdecisioninBacon v.Patera,772F.2d259(6thCir.1985),inwhichthe
appellatecourtalsonzledthataharassmentclaim wassubjecttodismissal:
               Bacon next argues that he has a right to be free from police
               harassm entand intim idation. Both the fifth and sixth nm endm ents

       6In lightofthecourt'sconclusion thatthisclaim isbarred by thedoctrineofqualifed immunity,thecourt
neednotreachtheissueofwhethertheclaim isothem isebarredbyHeckv.Htmmlzrey,512U.S.477(1994).
              are cited as the source of this right. These two amendm ents do
              provide anllmberofprotectionsforthe accused,including theright
              torem ain silent,therighttocounsel,therightto a speedy trial,and
              therightagainstdoublejeopardy,whichcouldbeviewedashaving
              asone overallpurposeprotecting the accused 9om intimidation by
              police authorities. N evertheless,webelievethatthese specifically
              enum eratedrightsaregenerally adequatetoasstlrefairtreatm entfor
              defendants, and we cnnnot conclude that thèse rights create a
              distinctcauseofaction forpoliceharassm entin thiscase.

772 F.2d at 264-65. Relying on Bacon,atleastone districtcourthas held that Gûthere is no

constitutionalrightto be free from police harassm entand intim idation tmdertheFifth and Sixth

Amendm ents.'' Ratunum an v.Sanchez,N o.1:09-cv-22937,2010 U.S.DistLEXIS 54571,at*20

(S.D.Fla.M ay 5,2010). In thiscase,W alkeralso citesto theFifth and Sixth Amendmentsas
potentialsourcesofapurportedrightto befreefrom police harassment. See'Pl.'sBr.Opp'n 38.

Basedontheforegoingdecisions,andtheabsenceofcontrollingauthorityintllisjurisdiction,the
courtconcludesthatthecontoursofany such rightwerenotclearly established atthe tim e ofthe

eventsgiving risetothisaction.

       Additionally,thecourtmustrejectW alker'salternativearglzment,madeduringthehearing
on summaryjudgment,thatthedefendantsarenotentitledto qualified immunity because their
actions and om issions in pursuing charges against W alker,including withholding evidence of

Johnson'saffairwith Olivia,çtshockstheconscience,''inviolation oftheFotlrteenth Am endment's

substantivedueprocessprotections. TheFourth CircuithasmadeclearthatGlrtjheDueProcess
Clause is notthe proper lens tllrough wllich to evaluate law enforcem ent'spretrialmissteps.'''

Simsv.Labowitz,885 F.3d 254,265 n.5 (4th Cir.2018) (internalquotation marksomitted)
(holding thatqualifedimmtmitybarred asubstantivedueprocessclaim arising from asexually
invasive search of a m inor dudng which the m inor w as forced to m astlzrbate in the presence of

others);seealso Safar,859 F.2d at245 (holding thatthedefendants'faillzretowithdraw arrest
warrants afterlenm ing thatthe chargeswere erroneous did notgive rise to an actionable claim

undertheFourteenth Amendment). Glconsequently,apoliceofficerwhowithholdsexculpatory
information does notviolate the Fourteenth Am endm enttmlessthe oftk er'sfailure to disclose

deprived theplaintiffofthe lrightto a fairtrial.''' Safar,859 F.2d at245 (quoting Taylorv.
W aters,81F.3d429,436n.5(4th Cir.1996)). BecauseW alkerdidnotproceedtotrialonanyof
charges ptzrsued againsthim ,the defendants'failure to disclose evidence of the affairdid not

deprive W alker ofany clearly established rightunderthe Fourteenth Am endment. Taylor,81

F,3d at436 & n.5.

       Finally,insofarasW alker'sclaim forharassm entisbased on violationsofBCSO policies

and practices, such violations do not implicate clearly established constimtionalrights. See

M orrisv.CitvofDanville,744F.2d 1041,1048n.9(4th Cir.1984)(recognizingthattheitmere
faci that a state agency violates its own procedures does not,ipso facto,m ean that it has

contravenedfederaldueprocessretuirements'');seealsoThompsonv.CityofChicago,472F.3d
444,454 (7th Cir.2006)(çGg-l-jhis courthas consistently held that42 U.S.C.j 1983 protects
plaintiffsf'
           rom constim tionalviolations,notviolationsofstate lawsor,in thiscase,departm ental

regulationsand policepractices. In otherwords,theviolationofpoliceregulationsoreven astate

law is completely imm aterialasto the question ofwhethera violation ofthe federalconstimtion

hasbeenestablished.'')(internalquotationmarksandcitationsomitted).
       Fora11oftheseieasons,thecourtconcludesthatW alker'sharassmentclaim tmderj1983
is barred by the doctrine of qualised im m unity. A ccordingly, the defendants' m otion for

summaryjudgmentwillbegrantedwithrespecttothisclaim.




                                            20
       C.     C onspiracv

       In Count11ofthecomplaint W alkerassertsthatthedefendantsconspiredtodeprivehim of

hisconstimtionalrights,inviolation ofj1983. çt'l-oestablishaconspiracyclaim underj1983,a
plaintiffçmustpresentevidencethatthegdefendantslactedjointlyin concertandthatsomeovert
actwasdoneinf'urtheranceoftheconspiracywhichresultedin(thejdeprivationofaconstitmional
right.''' M asseyv.Ojaniit,759F.3d343,357-58(4thCir.2014)(alterationsinoriginal)(quoting
Hinklev.CityofClarksbtlrg,81F.3d416,421(4thCir.1996:.
       Forthereasonsexplained above,Jolm son and Custerareentitled to qualifed imm tmity on

the underlying constitutionalclaim s asserted againstthem . Consequently,Etthey are entitled to

judgmentonthecozrespondingconspiracyclaims.'' Gillv.CityofM ilwaukee,850F.3d335,342
(7th Cir.2017);see also N.E.L.v.DouclasCty.,740F.App'x 920,931n.22 (10th Cir.2018)
(çlBecause Adame and Deputy Garza are entitled to qualised immunity againstN.E.L.and
M .M .A.'S Fourth Amendmentand Fourteenth Amendm entclaim s,they are also entitled to such

qualifed imm unity againstN .E.L.and M .M .A.'S civil conspiracy claim based on the alleged

violationsofthosesamerights.');Connerv.Heiman,672F.3d 1126,1133(9th Cir.2012)(Gç-f'
                                                                                  he
inding thatNeiland Heiman have qualised immlmity also barsConner's j 1983 conspiracy
claim . AsthisCourtnotedinHaldemanv.Golden,aj1983conspiracyclaim $isnotameansof
holding stateactorsliableon claimsfrom which they areotherwiseimmtme.'''l(quoting 359F.
App'x 777,780 (9th Cir.2009:;Halev.Townley,45F.3d 914,921(5th Cir.1995)(1illjn this
case,alloftk ers alleged to have violated H ale'sFirstAm endm entrights are entitled to qualised

inimunity. Therefore,the conspiracy clnm is not actionable.''l; Hagans v.Kelm edy,No.
5:17-cv-00379,2019 U.S.Dist.LEXIS 47258,at*30 (M .D.Ga.M ar.21,2019)(%çItstandsto
reason thatifthe Courtfindsthatthepublicofficeralleged to beinvolved in a civilconspiracy is
entitled to qualified immtmity on the underlying claim fora denialofa constitutionalright,the

plaintifps civilconspiracy claim fails as a matter oflaw.'')(citing Sicnature Phann..Inc.v.
W richt,438F.App'x 741,746(11thCir.2011)).
        II.     Claim sunder state Iaw

        In addition to hisclaimsunderj 1983,W alkerassertstwo claimsunderstate law. In
Colmt111,W alkerassertsaclaim forabuseofprocessagainstJohnson and Custer. In Cotmt111,

W àlkerassertsaclaim forintentionalinfliction ofemotionaldistressagainstJohnson. Thecourt

willaddresseach claim in tul'
                            n.7

        A.      A buse of process

        UnderVirginialaw,abuseofprocessisdefined àsçsthem 'ongfuluseofprocessafterithas

been issued.'' TriancleAuto Auctiom Inc.v.Cash,380 S.E.2d 649,650 (Va.1989)(emphasis
omitted). çt'
            f'
             osustainacauseofactionforabuseofprocess,aplaintiffmustpleadandprove:(1)
theexistepceofanulteriorpupose;and(2)anactintheuseoftheprocessnotproperintheregular
prosecution oftheproceedings.'' Donohoe Constr.Co.v.M t.Vernon Assocs.,369 S.E.2d 857,

862 (Va.1988).
        The Supreme '
                    Court of Virgirlia has explained that a ççlegitim ate use of process to its

authorized conclusion,even when carried outwith bad intention,isnotam aliciousabuse ofthat

process.'' 1d. Rather,theGsdistinctivenatureofm aliciousabuseofprocessliesin theperversion

ofregulrly-issued processto accomplish someulteriorpurposeforwhich theprocedurewasnot

         ?Thecourtrecor izesthatitssolebasisforjurisdictionoverthestate-law claimsissupplementaljttrisdiction
under28U.S.C.j 1367. Thecourtfindsthatthefactorsofjudicialeconomy,convenience,andfairnessweigh in
favorofretainingjurisdiction. SeeBishop v.Cty.6fMacon,620F.App'148,150 (4th Cir.2015)(<&In deciding
whethertoexercisesupplementaljurisdiction,a'courtshouldconsiderdthevaluesofjudicialeconomy,convenience,
fairness,andcomity.''')(quoting Carneaie-Mellon Univ.v.Cohill,484 U.S.343,350(1980). Thepartieshave
completeddiscovery,andajurytrialisscheduledtobeginonJune24,2020. çt'      l-odismissthecaseatthislatestage
wouldbeunfairandinconvenienttothepartiesandwouldwastejudicialresourcesby forcing Etheplaintiffjtostart
from scratchinstatecourt'' Backv.Vhxinia,No.7:17-cv-00477,2019U.S.Dist.LEXIS206042,at#24n.10(W .D.
Va.Nov.27,2019).
intended.'' Id. Forinstance,lçgplrocessismaliciouslyabusedwhenitisusedoppressively,...or
asam eansofextortion.'' Id. çt-l'hegravamen'
                                           ofthetortliesintheabuse ortheperversion ofthe

process afterithasbeen issued.'' 1d.

       Viewing the record in the light mostfavorable to W alker,the coul't concludes that a

reasonablejury could5ndthatJohnsonand Custeractedwithanulteriormotivein continuingto
pursue chargesagainstW alker. Itisundisputed thatJohnson had an affairwith W alker'swife,

and the record supportsa finding thatthe romanticrelationship begqn within afew weeksafter

W alkerwas indicted fotthe eontrolled substances found during the vehicle stop. According to

W alker'sevidence,theaffaircontinued throughoutthecriminalproceedingsarising frop thestop,

andlikely rem ained ongoing atthetim eW alkerwasindictedforthecontrolled substancesfotmd in

hisfamily'shouse. Jolmson allegedly told Olivia'smotherthatW alkerwould be in prison fora
long'time, andareasonablejttrycouldfindfrom thetotality oftheevidencethatJohnsonactedto

ensurethatW alkerrem ained incarcerated in orderto m aintain hisaffairwith Olivia.

       The evidence presented by W alker, when viewed in his favor, would also a'
                                                                                llow a

reasonablejtzrytofindthatCusterwasawareofJohnson'srelationshipwithOliviaandsharedllis
ulteriormotiveforkeepingW alkerincarcerated. Johnsonand Custerworkedcloselytogetherin a

very sm allnarcotics departm ent,and Custer lcnew thatJohnson was spending tim e alone with

Olivia- in violation ofBCSO policy- while Olivia worked as a confidentialinformant. The

courtrecognizesthatJohnson,Custer,and Olivia have denied thatCusterhad knowledge ofthe

affair. Viewing the totality ofthe evidence in the lightm ostfavorableto W alker,however,the

courtbelievesthatareasonablejurycoulddiscredittheirtestimonyandreachacontrarysnding.
       The'secondelem entofaclaim forabuseofprocessrequiresproofofatleastoneiiactinthe

use of the process notproper in the regula.
                                          rprosecution of the proceedings.'' D onohoe Constr.
Co.,369 S.E.2d at 862. Viewing the evidence in light most favorable to W alker,the court

concludesthatareasonablejurycouldtsndthatmultipleirregularactsoccurredinthecourseofthe
criminal proceedings against W alker. For instance, the court agrees with W alker that a

reasonablejury couldfindthatJohùson and Custerimproperly concealedJohnson'srelationship
with W alker'swife,in violation ofBCSO policiesandprocedm es;failedto reportW alker'swork

as a confideniial informant to the Comm onwealth's Attorney's Office, in violation of the

cooperation agreement;took advantageofW alker'sdesireto protecthiswifeby encotlraginghim

to take sole responsibility forthe drugs found in the fnm ily's house; selectively subm itted

narrativessuggesting thatW alkerwas solely responsible forthe drugs;pursued chargespriorto

receiving1abtestresults;anddelayedsendingthedrugsfrom thehousetothe1ab tmtilW alkerhad

already pled gtzilty to the chargearising from thevehiclestop. Accordingly,thecourtconcludes

thatJohnson and Custerarenotentitledtosummaryjudgmentontheclaim forabuseofprocess.
                   -
              g
Seese.g.,Damczek v.Spencer,156 F.Supp.3d 739,757 (E.D.Va.2016)(GçBy declining to
withérqw his complaintagainstDanjczek,Spencersubjected Danjczek to additionalcoercive
powerofprocesswhen shewasrequired to defend herselfagainsttheongoingcrim inalcaseand to

appear in Caroline County General District Court on June 30, 2015. Because Spencer's

continuingmisconductsubjectedDanjczektoadditionalcoercivepressuresofthejudiçialsystem,
themotiontodismissgtheclaim forabuseofprocessqwillbedenied-'').
       B.     lntentionalinniction ofem otionaldistress

       W alker's final claim is for intentionalintliction of em otional distress against Johnson.

Such claim s are disfavored in Virginia and require proofof the follow elem ents by clear and

convincingevidence:(1)thatEçthewrongdoer'sconductwasintentionalorreckless'';(2)thatGlthe
conductwas outrageous orintolerable'';(3)thattlthere wasa causalcormection between the
wrongdoer'sconductand theresulting emotionaldistress'';and (4l.thatçGtheresultingemotional
distresswassevere.'' Supervalu.Inc.v.Johnson,666S.E.2d335,343(Va.2008).
       Even assuming thata reasonable jury could fsnd thatW alker satisfed.the srstthree
elements,the courtconcludesthatW alker's claim forintentionalinfliction ofemotionaldistress

cnnnotwithstandsllmmaryjudgment,àincehehasfailedtoprofferevidencesufscienttoestablish
thedegreeofem otionaldistressrequiredtomeetthefotu'thelem ent. W ithrespecttothatelement,

the Suprem e CourtofV irginia has em phasized that ççliability arises only when the em otional

distress isextrem e,and only where the distress intlicted is so severe thatno reasonable person

couldbeexpectedtoendureit.'' Russov.White,400S.E.2d 160,163(Va.1991).
       ln Russo,the Suprem e Courtheld that a plaintiff complaining of nervousness,sleep

deprivation, stress and it7 physicalsymptoms,withdrawal from activities, and an inability to

concentrate atwork,failed to allege the type of extreme em otionaldistress that gives rise to

liability. Id. Applying Russo in Harrisv.Kreutzer,624 S.E.2d 24 (Va.2006),thç Supreme
Courtlikewise held thatthe plaintiffs allegationsof çisevere psychologicaltraum a and m ental

anguish affecting her mentaland physicalwell-being,''with symptoms including çlnightm ares,

difficulty sleeping,extrem elossofself-esteem anddepression,requiringàdditionalpsychological

treatm ent and counseling,'' were Stinsufficient to satisfy the fourth elem ent'' of the test for

intentionalinfliction ofem otionaldistress. Hnrris,624 S.E.2d at34.

       Thefollowingyear,in Almy v.Grisham,639 S.E.2d 182 (Va.2007),theSupremeCoprt
found thatthe plaintiff had adequately alleged severe em otionaldistress where she asserted that

the defendants' conduct '
                        çGcaused her to suffer frgm severaldebilitating conditions, including

depression, nervousness, and an inability to sleep, w hich ultim ately caused a com plete

disintegration ofvirtually every aspectofherlife.'' Alm v,639 S.E.2d at188. ln distinguishing
casessuchasRussoandHanis,theSupremeCourtnotedthatGlgwqhilebothAlmyandtheplaintiff
in Han'
      is alleged thatthey required cotmseling and suffered 9om severe psychologicaltratuna,

depression,humiliation and injury toreputation,Almy additionally allegedthatthedefendants'
actions rendered her functionally incapable of canying out any of her work or fnmily

responsibilities.'' Id. TheSupreine Courtfurtheremphasized that,lGgaqccording to Almy,her
emotional distress reached such a levelof severity that Sgejvel.
                                                               y aspectof rherj life (wasz
ftmdamentally and sekerely altered,'such thatshe çhad trouble even walking outofthe front

door.''' Id.(alterationsinoriginal).
       Applying the foregoing decisions,the courtconcludes thatW alker has failed to proffer

sufficientevidenceto establish thathe suffered the levelofsevere em otionaldistressrequired to
succeedon thisclaim . Dlzring hisdeposition,W alkertest:
                                  .                    lfied thathehad diffk ulty sleepingand

lostweightafterlenrning aboutJolmson'srelationship with hiswife,thathe experienced anxiety

andpanicattacksforwhichhesoughttreatmentwhilehewasincarcerated,andthathedevelopeda

fearoflaw ee orcem ent. Given thehigh barsetby the Suprem e CourtofVirginia,thecourtis

convincedthattheevidenceprofferedbyW alkerwouldnotallow areasonablejurytofindthathe
experienced em otionaldistressGiso severethatno reasonableperson could beexpected to endure

    Russo,400 S,E.2d at163;seealso Stoutv.AllstarTherapiessInc.,No.3:17-cv-00592,2018

U.S.Dist.LEXIS 71447,at*7 (E.D.Va.Apr.27,2018)(dtstout'ssymptomsofanxiety,anger,
panicattacks,lack ofconcentration,and significantinsomniado notmeettheseverity requirem ent

tmderVirginia1aw.'');Zaklitv.GlobalLinauistSolutions.LLC,53F.Supp.3d835,848-49(E.D.
Va.2014)(çtplaintiffsalsoallegethattheysuffered tsevereemotionaldistressandanxiety'gasa
resultofthe defendant's actions,whichq caused Plaintiffs Eto suffer additionalillnesses and
physicalinjtlries,pain and suffering,inconvenience,medicalexpenses,futuremedicalexpenses,
and otherdam ages.' Theseallegationsdo notriseto the levelofdistressrequired to satisfy the

finalelementofaclaim forintentionalemotionaldistress.'). Accordingly,thecom'twillgzantthe
motionforsllmmaryjudgmentwithrespecttoCount1V.
                                       C onclusion

      Forthereasonsstated,themotionforsummaryjudgmentwillbegrantedinpartanddenied
in part. The case willproceed to trialon the claim for abuse ofprocess againstJohnson and

Custer.

      The Clerk isdirected to send copiesofthismem orandllm opinion and theaccompanying

orderto a11counselofrecord.

      DATED:This tt dayofM arch, 2020.



                                          Senio Urlited StatesDistrictJudge
